Motion to vacate stay granted. The guardian ad litem having resigned, the legality of his appointment is now a moot question and is no longer before the court. The stay, however, is vacated without prejudice to the right of the succeeding guardian ad litem, when appointed, to reopen the hearings before the referee and to take such steps as he may be advised are necessary to protect the rights and interests of the infants he represents. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ. [See post, p. 942.]